Citation Nr: 1720390	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  08-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating prior to October 26, 2011, and to a rating in excess of 10 percent from October 26, 2011, for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right ear hearing loss and continued a noncompensable (0 percent) rating for bilateral hearing loss.
 
The Board notes that the Veteran requested a hearing before a Veterans Law Judge.  See May 2008 VA Form 9.  However, the Veteran subsequently withdrew his request.  See June 2008 Correspondence.  Therefore, no hearing was held in this matter.  38 C.F.R. § 20.704(e).

In September 2011, February 2013, May 2015, and August 2016, the Board remanded this matter for further development, to include obtaining VA and private treatment records and to afford the Veteran VA examinations.  That development having been completed, this matter has returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to October 26, 2011, the Veteran's bilateral hearing loss is not manifested by hearing loss greater than Level I in the right ear and Level III in the left ear.  

2.  From October 26, 2011, the Veteran's bilateral hearing loss is not manifested by hearing loss greater than Level III in the right ear and Level IV in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to October 26, 2011, the criteria for a compensable rating for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  From October 26, 2011, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duty to notify was satisfied by letters on May 2007 and August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board notes that, because the matter of the rating of his bilateral hearing loss concerns the appeal of an initial rating, VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).

With regard to the duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and private treatment records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Moreover, VA Compensation and Pension examinations and opinions were provided in November 2000, March 2003, September 2007, November 2011, and January 2017, to determine the severity of his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The examination reports contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide the relevant findings for rating the Veteran's service-connected bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2016).  Accordingly, the Board finds that the examination reports of record are adequate for rating purposes, a remand for reexamination or further medical comment is unwarranted, and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).  Accordingly, VA's duty to obtain a VA examination has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds there has been substantial compliance with its previous remand directives.  Following the August 2016 Board remand, the Agency of Original Jurisdiction (AOJ) obtained and associated with the claims file the Veteran's outstanding VA treatment records and afforded him an adequate VA audiological examination.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand directives).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  Thus, if two ratings are potentially applicable, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 126.  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400 (o)(2) (2016).

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

The Veteran contends that his bilateral hearing loss should be rated at a compensable disability rating prior to October 26, 2011, and at a rating in excess of 10 percent from October 26, 2011, forward.  For the following reasons and bases, the Board finds that increased ratings are not warranted.

A.  Compensable Rating Prior to October 26, 2011

Audiometric testing on VA examination in November 2000 reflects a puretone threshold average of 21 dB in the right ear and 32 dB in the left ear.  See November 2000 VA Examination Report (reflecting puretone thresholds of 10 dB at 1000 Hertz, 15 dB at 2000 Hertz, 25 dB at 3000 Hertz, and 35 dB at 4000 Hertz in the right ear; and 20 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, and 40 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 92 percent in the left ear.

Audiometric testing on VA examination in March 2003 reflects a puretone threshold average of 39 dB in the right ear and 50 dB in the left ear.  See March 2003 VA Examination Report (reflecting puretone thresholds of 30 dB at 1000 Hertz, 35 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 40 dB at 4000 Hertz in the right ear; and 35 dB at 1000 Hertz, 45 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 60 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 90 percent in the left ear.

Audiometric testing on VA examination in September 2007 reflects a puretone threshold average of 42 dB in the right ear and 58 dB in the left ear.  See September 2007 VA Examination Report (reflecting puretone thresholds of 35 dB at 1000 Hertz, 40 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 55 dB at 4000 Hertz in the right ear; and 40 dB at 1000 Hertz, 55 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 88 percent in the left ear.  

Audiology testing was done by VA in September 2011; however word recognition testing utilized the NU6 word list.  Thus, the Board may not utilize the results for disability evaluation purposes.  It was noted that hearing was essentially unchanged from the last evaluation done in Virginia 4 1/2 years prior. 

To determine the appropriate rating for the Veteran's hearing loss prior to October 26, 2011, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  With respect to the right ear, the point where a puretone threshold average of 42 dB (the highest of record during the pendency of this claim) intersects with a speech discrimination score of 92 percent (the lowest of record) yields a numeric designation of I.  With respect to the left ear, the point where a puretone threshold average of 58 dB (the highest of record) intersects with a speech discrimination score of 88 percent (the lowest of record) yields a numeric designation of III.  The point where designations I and III (as derived from Table VI) intersect on Table VII yields a 0 percent or noncompensable rating under DC 6100.  See 38 C.F.R. § 4.85.

B.  Rating in Excess of 10 percent from October 26, 2011

An October 26, 2011 private audiogram reflects a puretone threshold average of 44 dB in the right ear and 58 dB in the left ear.  See October 2011 Ear, Nose, Throat & Allergy Specialists Hearing Assessment (reflecting puretone thresholds of 40 dB at 1000 Hertz, 35 dB at 2000 Hertz, 55 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the right ear; and 45 dB at 1000 Hertz, 50 dB at 2000 Hertz, 60 dB at 3000 Hertz, and 75 dB at 4000 Hertz in the left ear).  Discrimination in quiet test results included the level of speech as 75 in the right ear and 80 in the left ear with a score of 100 percent, bilaterally.  The RO used this examination as a basis for the grant of a 10 percent rating although it is not readily apparent that the Maryland CNC test was utilized in obtaining the speech discrimination findings; the RO has reported that such testing was utilized although this is shown in the record before the Board.  See 38 C.F.R. § 4.85(a).

Audiometric testing on VA examination in November 2011 reflects a puretone threshold average of 44 decibels (dB) in the right ear and 58 dB in the left ear.  See November 2011VA Examination Report (reflecting puretone thresholds of 40 dB at 1000 Hertz, 45 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 40 dB at 4000 Hertz in the right ear; and 40 dB at 1000 Hertz, 60 dB at 2000 Hertz, 65 dB at 3000 Hertz, and 65 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 98 percent in the right ear and 94 percent in the left ear.

A September 2016 private audiogram reflects a puretone threshold average of 49 dB in the right ear and 63 dB in the left ear.  See September 2016 North Georgia Audiology & Hearing Aid Center Hearing Assessment (reflecting puretone thresholds of 50 dB at 1000 Hertz, 50 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the right ear; and 50 dB at 1000 Hertz, 60 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 96 percent in the right ear and 88 percent in the left ear.

Audiometric testing on VA examination in January 2017 reflects a puretone threshold average of 46 decibels (dB) in the right ear and 61 dB in the left ear.  See January 2017 VA Examination Report (reflecting puretone thresholds of 45 dB at 1000 Hertz, 45 dB at 2000 Hertz, 50 dB at 3000 Hertz, and 45 dB at 4000 Hertz in the right ear; and 45 dB at 1000 Hertz, 60 dB at 2000 Hertz, 70 dB at 3000 Hertz, and 70 dB at 4000 Hertz in the left ear).  Speech discrimination scores using the Maryland CNC word list were 96 percent in the right ear and 94 percent in the left ear.

To determine the appropriate rating for the Veteran's hearing loss, the above values are applied to Table VI.  See 38 C.F.R. § 4.85.  The RO has identified the October 2011 private audiology report as demonstrating the most severe hearing loss audiology findings during the appeal period from October 2011 although the Board notes that it is not apparent that the Maryland CNC test was utilized or that the reported discrimination score percentage would warrant a compensable rating.  All other audiological findings dated before and subsequent to this private report show findings that would equate to a noncompensable evaluation for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a) (2015), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999). 

Here, the Veteran's puretone thresholds do not exhibit either of the above exceptional patterns of hearing impairment: they were not 55 dB or more at each specified frequency in any one audiogram, or both 30 dB or less at 1000 Hertz and 70 dB or more at 2000 Hertz in any one audiogram.  Accordingly, the provisions of § 4.86 do not apply.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for bilateral hearing loss prior to October 26, 2011, and to a rating in excess of 10 percent from October 26, 2011, forward, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


III.  Extraschedular Consideration

A comparison of the Veteran's hearing loss symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b); see also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's bilateral hearing loss, and the evidence shows that the Veteran's symptoms, including difficulty understanding conversations and requiring a loud volume to hear the television and radio, are contemplated by the Rating Formula, which takes into account both symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.85, DC 9411.  Moreover, as discussed, the Veteran's symptoms and the resultant level of functional impairment are adequately compensated by the rating already assigned.  See Mauerhan, 16 Vet. App. at 442; see also 38 C.F.R. § 4.21 (2013) (providing that application of the rating schedule requires "coordination of rating with impairment of function"); Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. Mar. 6, 2017) (Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in different contexts, to include in an everyday work environment and in work settings in the presence of environmental noise, as these are precisely the effects that VA's audiometric test are designed to measure).  

In a September 2016 correspondence, the Veteran described his hearing loss as impairing his ability to sleep due to "clicking" in his ear, and asserted his entitlement to extraschedular consideration.  The Board notes that the Veteran has been treated for clicking in his left ear.  See October 2013 ENT Note (stating the rapid-fire clicking is a development of his tinnitus).  The Board also notes that the Veteran is also service connected for tinnitus.

"[T]innitus is 'a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane."  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v. Brown, 9 Vet. App. 195, 196 (1996).  Tinnitus is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Federal Register 17297 (April 12, 1994).  "Tinnitus" is "noise in the ears such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed. 1988).  Stolasz v. Nicholson, No. 04-217, slip op. at 2 (U.S. Vet. App. Oct. 19, 2005) (Anderson, No. 04-344).

In this case, the Board finds that the Veteran's statements regarding a "clicking," is not a symptom or impairment associated with his hearing loss; rather, the clicking noise described by the Veteran is similar to "ringing, buzzing, roaring or clicking," and meets the definition of a "sensation of noise" noted above.  It would appear that the Veteran's description of "clicking" and the subsequent impact on his ability to sleep would be contemplated under the rating criteria for recurrent tinnitus under Diagnostic Code 6260.  Thus, it is not a symptom of the service-connected hearing loss.

In summary, the Board has carefully compared the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  The schedular criteria provide higher ratings for more severe levels of diminished hearing acuity which are not demonstrated by the record in this instance.  Accordingly, the Board finds that the schedular rating criteria in this case are adequate to evaluate the Veteran's bilateral hearing loss.  It follows that referral for extraschedular consideration is not warranted.

Finally, as there is no evidence or assertion of unemployability related to the Veteran's hearing loss, the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).



ORDER

Entitlement to a compensable disability rating prior to October 26, 2011, and to a rating in excess of 10 percent from October 26, 2011, for bilateral hearing loss is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


